Citation Nr: 1126012	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to December 1968.  He served in the Republic of Vietnam (RVN) from December 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for bilateral hearing loss and for tinnitus was denied therein.  The Veteran subsequently perfected an appeal as to each of these decisions.

In January 2009, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter for further development in February 2009.  Adjudication on the merits now may proceed, as this development substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Service connection for tinnitus was granted in a January 2011 rating decision.  As such, the Veteran has received a total grant of the benefits sought on appeal with respect to this issue.  It therefore is not before the Board.

The issue of entitlement to service connection for bilateral hearing loss has been recharacterized by separating consideration for the right ear from the left ear, as set forth above, based on the medical evidence of record.

The issues of entitlement to service connection for hammertoes, for bunions, and for generalized anxiety disorder have been raised by the record in a September 2008 statement, but have not been adjudicated yet by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's current right ear hearing loss disability is related to his service.

2.  The evidence does not show that the Veteran currently has left ear hearing loss arising to the level of a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for establishing service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).



The benefit sought with respect to the first issue on appeal is granted herein.  Accordingly, assuming, without deciding, that any duty to notify or duty to assist error was committed concerning this issue, such error was harmless and will not be discussed.  The benefit sought with respect to the second issue on appeal is not granted herein.  Discussion concerning the duty to notify and the duty to assist as it pertains to this issue therefore is needed.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in November 2005 of the evidence required to establish service connection, the evidence not of record necessary to substantiate his claim for service connection, and his and VA's respective duties for obtaining evidence.  He was not informed of how VA determines disability ratings and effective dates if service connection is granted, as this letter was sent prior to the holding in Dingess requiring such notification.  

The Veteran was notified via letters dated in March and July 2006, however, of how VA determines disability ratings and effective dates if service connection is granted.

Given these letters, the Board finds that VA's duty to notify has been satisfied.  All notice elements with the exception of those required by Dingess were fully addressed prior to the initial adjudication by the RO, who in this case also is the AOJ, in March 2006.  Notice of the Dingess elements was provided following this initial adjudication.  Thereafter, the Veteran received proper VA process when the AOJ readjudicated his claim by way of a statement of the case dated in November 2006 and a supplemental statement of the case dated in February 2011.  Service connection further is denied herein, and hence no disability rating or effective date will be assigned.  For each of these reasons, the Veteran has suffered no prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  No VA treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He indeed indicated in a statement dated in November 2005 that he is treated privately rather than at VA.



The Veteran submitted an April 2006 letter from Dr. K.D. and an audiogram dated the same month presumably from the same source on his own behalf.  In compliance with the Board's February 2009 remand, he was sent a letter in April 2009 regarding additional relevant private treatment records.  He specifically was requested to identify all treatment providers who rendered care regarding his ears.  He also was requested to either submit treatment records or authorize VA to obtain his treatment records from such previously identified treatment providers Dr. D., Dr. P., and the Hernando Family Practice.  No response was received from the Veteran.  Instead, he submitted a January 2009 letter from Dr. J.C.-F. at the Hernando Family Practice which was relevant to his service-connected tinnitus but is not relevant to the hearing loss issues on appeal.  He also submitted another audiogram presumably from Dr. K.D. dated in December 2008.

Also pursuant to the Board's February 2009 remand, the April 2006 and December 2008 audiograms presumed to be from Dr. K.D. were submitted to an audiologist in February 2011 for interpretation of the graphical results into numerical results.  The audiologist responded that same month that interpretation "with confidence" was not possible given a number of unknowns regarding the testing conditions in which the audiograms were obtained.

The Court recently held that VA's duty to assist includes seeking clarification from a private treatment provider, in certain circumstances, or explaining why such clarification is not needed.  Savage v. Shinseki, No. 09-4406 (Ct. Vet. App. Jan. 4, 2011).  Here, clarification of the April 2006 and December 2008 audiograms, whether by seeking further information concerning the testing conditions or by seeking interpretation of the graphical results into numerical results from Dr. K.D. himself, is unnecessary.  It is undisputed that the Veteran has a right ear hearing loss disability, as is discussed below.  It further is clear from the evidence, to include the graphical results of the audiograms, that the Veteran does not have a left ear hearing loss disability for VA purposes.  

A VA audiological examination was conducted in July 2009, as directed in the Board's February 2009 remand.  The Veteran's claims file was reviewed, he was interviewed regarding his past and present relevant symptomatology, and a physical assessment as well as relevant diagnostic testing was conducted.  Further, an opinion was provided as to whether or not the Veteran's hearing loss was related to his service.  Since the examination resolved all questions necessary to adjudicate the Veteran's claim, the Board finds that it was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for right ear hearing loss and for left ear hearing loss.  He contends that these claimed disabilities are due to exposure to loud noise from aircraft during his service in general and from a mortar/rocket explosion during his service in the RVN.

Service connection may be established in several ways, including on a direct basis and on a presumptive basis.  Direct service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection for a disability, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology requires (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The absence of documented hearing loss in service thus is not fatal to a service connection claim for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).

Presumptive service connection means that a disease will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a); 3.309.  Service connection is presumed where a Veteran served 90 days or more and manifested a chronic disease, such as an organic disease of the nervous system like sensorineural hearing loss, to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Normal hearing is from 0 to 20 decibels, while higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For VA purposes, impaired hearing is considered a disability when:  (i) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, (2) the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or (iii) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, the Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's DD-214 and service personnel records reveal that he was an administrative clerk and administrative specialist in the United States Air Force.

Service treatment records do not show that the Veteran complained of, sought treatment for, or was diagnosed with any ear problem.  He specifically denied having ear trouble in April 1965, the month prior to his entry into service.  His ears were found to be normal at that time, and his hearing was measured as being within normal limits.  The Veteran also specifically denied having ear trouble in November 1968, the month prior to his separation from service.  Once again, his ears were found to be normal and his hearing was measured as being within normal limits at that time.  



In his October 2005 claim, the Veteran stated that he worked on the flight line, where airplanes sounded like hurricanes, during his service in the RVN.

An April 2006 audiogram presumed to be from Dr. K.D. shows that the Veteran complained of a history of military noise exposure.  His pure tone thresholds were found to be 20 decibels or less bilaterally at 500, 1000, and 2000 Hertz; approximately 26 decibels in each ear at 3000 Hertz; and 40 decibels in the right ear and 30 decibels in the left ear at 4000 Hertz.  Speech discrimination scores on an unidentified test were 100 percent for both ears.  These results were noted to reflect mild to moderate high frequency sensorineural hearing loss bilaterally with excellent speech discrimination bilaterally.

Dr. K.D. opined in an April 2006 letter, "after a thorough ear, nose and throat examination, as well as a thorough review of the [Veteran's] audiogram," that the Veteran has sensorineural hearing loss due to noise induced trauma while in service.

The Veteran indicated in his May 2006 notice of disagreement that even though he was an administrative specialist/clerk during service, his duty station was "outside the buildings" and on the flight line.  He also indicated that the noise from jets taking off and landing was so loud he could not hear anything for several minutes.

In a November 2006 statement, the Veteran noted that he had to work on the flight line during alerts, which happened frequently, during service.

The Veteran recounted in his December 2006 substantive appeal on a VA Form 9 that he was exposed to loud noise in the RVN because his duty station was in a Quonset hut next to the flight line.  He then recounted that he was constantly assigned to the flight line, where he was required to be in close proximity to loud noise from planes taking off and landing, even though he was an administrative specialist/clerk.  Finally, the Veteran recounted that there were occasions in which he had to fly on planes, where the noise "was deafening," for temporary duty assignments.


In a September 2008 statement, the Veteran mentioned that his air base in the RVN was constantly under attack with mortar rounds and rockets.  He then described how a rocket exploded in a bunker very near to him one night.

Another audiogram presumed to be from Dr. K.D. dated in December 2008 shows that the Veteran's pure tone thresholds were found to be 20 decibels or less in the right ear at 500 Hertz, approximately 26 decibels in the right ear at 1000 and 2000 Hertz, 30 decibels in the right ear at 3000 Hertz, and 40 decibels in the right ear at 4000 Hertz.  With respect to the left ear, pure tone thresholds were found to be 20 decibels or less at all frequencies from 500 to 4000 Hertz.  Speech discrimination scores on an unidentified test were 100 percent for both ears.  These results were noted to reflect mild to severe high frequency sensorineural hearing loss in the right ear and mild to moderate high frequency sensorineural hearing loss in the left ear with excellent speech discrimination bilaterally.  They also were noted not to reflect a significant change from the previous evaluation in April 2006.

The Veteran reiterated that he was required to go on two to three day alert duty stints at an alert facility set up on the flight line during service at his January 2009 Video Conference hearing.  He also testified that his hearing was muffled for three to four days after a bunker he was in was hit with a mortar in the RVN.  The Veteran additionally testified that he first started seeing a physician for his hearing 15 or 16 years prior, when it first started to get to where he considered it a problem.  Further, he testified that he held a variety of jobs following service that did not involve constant noise exposure but may have involved occasional exposure to loud noise.

At his July 2009 VA audiological examination, the Veteran reported a 12 year history of hearing loss greater in the right ear than the left ear.  He detailed military noise exposure from an explosion while he was in a bunker as well as from planes.  He denied post-service occupational noise exposure as well as recreational noise exposure.  

Decibel pure tone thresholds were found to be as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
25
30
45
LEFT
10
20
20
30
30

Speech recognition scores on the Maryland CNC Word List were 96 percent for the right ear and 100 percent for the left ear.  The examiner diagnosed the Veteran with high frequency sensorineural hearing loss in the right ear and normal hearing for adjudication purposes in the left ear.  Then, the examiner opined that it is as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss.  The examiner next opined that it is less likely than not that the Veteran's hearing loss was caused by or the result of in-service acoustic trauma.  In this regard, the examiner noted that the Veteran's hearing was normal at enlistment and at separation, although there was a threshold shift at high frequencies, and that a 2005 Institute of Medicine study on military noise exposure concluded that there was no scientific evidence to support the delayed onset of noise induced hearing loss.  

A.  Right Ear Hearing Loss

Given the above, the Board finds that entitlement to service connection for right ear hearing loss is warranted.  Each of the three Hickson requirements has been satisfied.

The April 2006 and December 2008 audiograms presumed to be from Dr. K.D. and the July 2009 VA audiological examination each show that the Veteran's hearing in his right ear is impaired.  Each of the audiograms as well as the examination also show that his right ear hearing loss impairment arises to the level of a disability for VA purposes as set forth in 38 C.F.R. § 3.385.  Indeed, mild to moderate high frequency sensorineural hearing loss in the right ear specifically was reflected in first audiogram while mild to severe high frequency sensorineural hearing loss in the right ear was reflected in the second audiogram.  A diagnosis of high frequency sensorineural hearing loss in the right ear was rendered at the examination.  For these reasons, the first Hickson requirement is met.

The Veteran essentially contends that he repeatedly was exposed to noise during service from airplanes and was exposed to noise on one occasion from an in-service mortar/rocket attack.  He is competent to recount such experiences.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Affording him the benefit of the doubt, the Board finds that he also is credible in this regard.  Service personnel records and the Veteran's DD-214 confirm that he was an administrative clerk/specialist in the United States Air Force.  It is entirely plausible that the circumstances of this position required him, at least on occasion, to be in close proximity to airplanes as they took off and/or landed.  See 38 U.S.C.A. § 1154(a).  Further, it appears that the RO granted service connection for tinnitus in its January 2011 rating decision due to the Veteran's report of in-service acoustic trauma from a mortar/rocket attack.  Military noise exposure accordingly is conceded.

Service treatment records do not reveal that the Veteran's hearing in his right ear was impaired at any point.  However, the examiner who conducted the July 2009 VA audiological examination noted that there was a threshold shift in the Veteran's hearing at high frequencies during service.  This shift, along with the fact that military noise exposure has been conceded, is more than enough to satisfy the second Hickson requirement.

With respect to the third Hickson requirement, a negative nexus opinion exists from the examiner who conducted the July 2009 VA audiological examination.  The opinion is problematic, however.  It was based on a 2005 Institute of Medicine study on military noise exposure.  Yet it is contrary to Ledford and Hensley in that, pursuant to this study, only the fact that the Veteran did not have documented hearing loss contemporaneous with his service was considered.  As such, the July 2009 opinion lacks significant probative value.

In contrast, a positive etiology nexus exists from Dr. K.D.  Specifically, Dr. K.D. opined in his April 2006 letter that the Veteran's sensorineural hearing loss was due to noise induced trauma he experienced during service.  While this opinion was based on a thorough examination and review of the Veteran's audiogram, it did not include a review of his claims file, which at that time consisted of his service treatment records.  Nonetheless, the mere fact that an examiner did not review the claims file does not render an examination inadequate, particularly where it is clear from the content of the examination that the examiner was familiar with the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that the same reasoning applies by extension to opinions rendered without the benefit of the claims file.  Here, Dr. K.D. was aware of the Veteran's military noise exposure because the Veteran told him about it.  Yet Dr. K.D. did not review the claims file with service treatment records showing that the Veteran's hearing was normal at enlistment and separation but also that there was a threshold shift at high frequencies.  Indeed, no specific mention was made regarding the state of the Veteran's hearing during service.  Dr. K.D. thus was somewhat but not fully informed of the Veteran's medical history when he rendered his opinion.  Accordingly, some probative weight is assigned to this opinion.

Also of note is other evidence in the form of medical principles recognized by VA.  Tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  See The Merck Manual, Section 7, Chapter 82, Approach to the Patient with Ear Problems.  Further, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id., Section 7, Ch. 85, Inner Ear.  These two principles attest to the fact that tinnitus and hearing loss often share a common etiology.  

In this case, the examiner who conducted the July 2009 VA audiological examination opined in conformity with the aforementioned medical principles that it is as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss.  His tinnitus previously was found to be related to his service.  It follows that the Veteran's current right ear hearing loss also is likely related to his service.  

The above discussion, in summary, reveals a negative nexus opinion of little probative weight and a positive nexus opinion of some probative weight.  It also reveals medical principles strongly suggesting that the Veteran's right ear hearing loss is related to his service because his tinnitus, which often has the same etiology, was found to be so related.  Considered as a whole, then, the weight of the evidence shows that the third Hickson requirement has been satisfied.

Since each of the three Hickson requirements have been satisfied, direct service connection for right ear hearing loss is granted.  It therefore is unnecessary to proceed to consider whether direct service connection for this disability under a different theory of entitlement or whether presumptive service connection for this disability also is warranted.

B.  Left Ear Hearing Loss

Based on the above, the Board finds that entitlement to service connection for left ear hearing loss is not warranted.  The April 2006 and December 2008 audiograms presumed to be from Dr. K.D. and the July 2009 VA audiological examination each show that the Veteran's hearing in his left ear is impaired.  Mild to moderate high frequency sensorineural hearing loss in the left ear specifically was reflected in each of the audiograms.  Yet neither of these audiograms nor the examination shows a left ear hearing loss impairment which arises to the level of a disability for VA purposes as set forth in 38 C.F.R. § 3.385.  Indeed, a diagnosis of normal hearing for adjudication purposes in the left ear was rendered at the examination.  

There can be no valid claim in the absence of proof of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such proof is lacking here, the benefit of the doubt rule does not apply and service connection is denied.

The Board points out, however, that the Veteran may file an application to reopen his service connection claim for left ear hearing loss if at any time in the future his impairment increases in severity.  In this regard, it is noted that the Veteran currently is service-connected for tinnitus due to reported in-service acoustic trauma and that service connection for right ear hearing loss is granted herein as a result of such trauma as well as other military noise exposure.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


